Citation Nr: 1403779	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which in pertinent part denied service connection for high blood pressure.

The issue was before the Board in January 2011, when it was remanded for additional development.  When the issue was returned to the Board in September 2012, the Board denied entitlement to service connection for hypertension as secondary to PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in September 2013 vacated the denial and remanded the matter to the Board on the basis of a Joint Motion for Partial Remand.

No other issue currently remains on appeal before the Board; the Veteran failed to perfect an appeal with regard to the effective date of service connection for CAD, which was the subject of a September 2012 Board remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Although the Veteran has indicated in the past that he wished to appear at a personal hearing before a Veterans Law Judge, either via videoconference or in person at the Board's Washington, DC, offices, he withdrew all pending hearing requests in August 2012 correspondence.  The Board notes that a June 2002 hearing before a Veterans Law Judge who is no longer employed by the Board involved a different issue than that considered here.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2012 Board decision denied service connection for hypertension on direct, presumptive, and secondary bases.  However, in determining that secondary service connection for hypertension was not warranted, the Board considered only whether such was warranted based on causation or aggravation by PTSD.  The Board failed to address the contention, made by the Veteran's then-representative in a June 2012 Post-Remand Brief, that hypertension may have been caused or aggravated by CAD.  Service connection for CAD had been granted during the pendency of the appeal, in October 2011.

The nexus opinion relied upon by the Board was dated in March 2011, prior to the grant of service connection for CAD.  The examiner therefore was not asked to, and did not, offer any opinion regarding a nexus between the two conditions.  As there exists a possibility that the current diagnosed disabilities may be related, a VA examination is required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed hypertension is caused or aggravated (permanently and chronically worsened beyond natural progression) by service-connected CAD.

A full and complete rationale is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


